DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/19/2020.  Upon entry of the concurrently filed preliminary amendment, new claims 19-37 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 22, the claim contains a recitation of the broad limitation “halogen atoms” followed by the linking term "in particular" and then the narrower recitation “chlorine or fluorine”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP§ 2173.05(d). More specifically, it is unclear whether the features introduced by the linking term are intended to be restrictive to the corresponding broader recitation, or merely exemplary of the remainder of the claim, and therefore not required.  For purposes of substantive examination, the elements introduced by the aforementioned linking term are being treated as merely exemplary of the corresponding broader recitation, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1).  However, clarification and appropriate correction are required.
	Claims 23-31 depend on claim 22 such that the reasoning used to reject claim 22 will be relied upon to reject the depend portions of said claims.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 22-28 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Dalton Trans., 2015, 44, 11835-11842).
	Regarding Claims 19 and 20, Yu et al describe a method for the polymerization of cycloolefins, namely cis,cis-cycloocta-1,5-diene (COD), by ring-opening metathesis polymerization (ROMP), see page 11838, right-hand column and page 11839, Fig. 5.  As described, the ROMP of COD proceeded according to eqn. (2) (depicting a ring-opened polymeric product) with catalysts 8a-c at a catalyst loading of 0.05 mol% at 40oC in CDCl3 (page 11838, final para).  As shown in Scheme 2 (page 11836), catalyst 8c is a ruthenium indenylidene complex comprising an imidazolin-2-ylidene ligand with 1-mesityl-3-cyclohexyl substitution.  Thus, Yu et al describe use of a species of the instant ruthenium alkylidene complex comprising at least one 1-aryl-3-cycloalkyl-imidazolin-2-ylidene ligand in a method that otherwise meets the essential limitations of claims 19-20.  
	Regarding Claims 22-28, Yu et al disclose a method as claimed in claim 19 as discussed above.  Yu et al further disclose wherein the catalyst 8c (as well as catalysts 5a-5d on page 11835) corresponds to instant formula (1a) (expressing a subgenus under formula (1) of claim 22) when: a, c, d, e and f each represent a hydrogen atom and b is a phenyl group [for claims 23-24]; the groups X each represent a hydrogen atom [for claim 27], B is cyclohexyl [for claim 26], L is PCy3 [i.e., tricyclohexylphosphine, for claim 28] and Ar is 2,4,6-trimethylphenyl [i.e., mesityl, for claim 25).   
	Regarding Claim 33, Yu et al disclose a method as claimed in claim 19, wherein the reaction proceeds in CDCl3 (page 11838, eqn. (2)).  As the term “aids” in claim 33 is not explicitly defined by applicants, the term is broadly construed as inclusive of any material or agent that assists in effectuating the polymerization of at least one cycloolefin.  Under this interpretation, it is submitted the CDCl3 reaction medium of Yu et al qualifies as “aids” in that it facilitates contact of the catalysts 8a-c with the COD monomer, thereby aiding in the polymerization.  Hence, Yu et al describe an embodiment of the method as per present claim 33.  
when fillers and fibers are selected from the Markush groups set forth in claims 33 and 34, respectively.  Since neither claim 34 nor claim 35 positively requires that fillers or fibers be selected, the broadest reasonable interpretation of these claims is inclusive of the claimed method being carried out in the presence of “aids” as alternatively recited in claim 33 and which, as noted above, reads on the CDCl3 reaction medium of Yu et al. 
Claim Rejection – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshiwa (US 2011/0237718 A1).
	Regarding Claim 37, Yoshiwa in Example 1 describes a cross-linked shaped article composite obtained by subjecting a prepreg (cross-linkable shaped article) to crosslinking conditions (see paras [0140]-[0145]).  The prepreg was obtained by polymerization of at least one cycloolefin (TCD) in the member used in the field of sports, civil engineering, construction, etc. (para [0019]).  As such,  Yoshiwa clearly teaches a small genus of suitable members such that one having ordinary skill in the art would have immediately envisaged use of the cross-linked shaped article composite of Yoshiwa as an item selected from body parts of sports articles, per claim 37.  Case law holds that when the reference teaches a small genus which places a claimed species in the possession of the public, the species is anticipated, In re Schaumann, 197 USPQ 5.  It is acknowledged that Yoshiwa does not teach that the member (i.e., item) is obtained by polymerization with ruthenium alkylidene complexes comprising at least one ligand as defined in present claim 19 (upon which claim 37 depends).  Nevertheless, the cross-linked shaped article composite of Yoshiwa is described as having high mechanical strength and few voids (see paras [0009] and [0151], Table 1).  The product of applicants’ polymerization is similarly characterized by a homogeneous appearance and high compressive strength (cf., Spec., page 4, lines 10-25).  Given the similarity in respectively disclosed properties and utilitarian articles, the disclosed sports field member would be expected to be identical or substantially the same as the presently claimed item.  
Where, as here, a product-by-process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden properly shifts to applicants to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 195 (Fed. Cir. 1983).  This is especially true given the lesser burden prima facie obviousness for product-by-process claims, because of their peculiar nature (M.P.E.P. 2113).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vidavsky et al (US 2017/0306171 A1) is cited as pertinent to kits containing at least one ROMP monomer and a ROMP catalyst, wherein one or more components of the kit can be physically separated from the other components (paras [0608]-[0616]).  The citation does not teach the instant kit containing at one catalyst selected from ruthenium alkylidene complexes comprising at least one 1-aryl-3-cycloalkyl-imidazolin-2-ylidene ligand.

Allowable Subject Matter
Claims 21, 29-32 and 36 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have 

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-14-21